            Case 2:20-cv-02050-GAM Document 10 Filed 07/17/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT AUSTIN,                                :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-2050
                                              :
GIANT FOOD STORES, et al.,                    :
     Defendants.                              :

                                              ORDER

       This 17th day of July, 2020, upon consideration of Plaintiff Robert Austin’s Motion to

Proceed In Forma Pauperis (ECF No. 1), Complaint (ECF No. 2), and Request for Appointment

of Attorney (ECF No. 3), it is ORDERED that:

       1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.       The Complaint is DEEMED filed.

       3.       The Complaint is DISMISSED WITHOUT PREJUDICE for the reasons set

forth in the Court’s Memorandum.

       4.       Austin is given leave to file an amended complaint within thirty (30) days of the

date of this Order in the event that he can cure the defects noted in the Court’s Memorandum by

stating plausible claims within the Court’s jurisdiction. Any amended complaint shall be a

complete document that identifies all of the defendants in the caption in addition to the body and

shall describe in detail the basis for Austin’s claims against each defendant in simple, precise,

and direct allegations set forth in numbered paragraphs. The amended complaint must include

all the claims that Austin seeks to pursue without relying on, or referring to, his initial Complaint

and the attached exhibits. His amended complaint may not rely exclusively on attached
            Case 2:20-cv-02050-GAM Document 10 Filed 07/17/20 Page 2 of 4




documents in order to state a claim. Upon the filing of an amended complaint, the Clerk of

Court shall not make service until so ORDERED by the Court.

       5.       Austin may use the Court’s standard form complaint to be used by a self-

represented litigant filing an employment discrimination case to file his amended complaint if he

chooses to do so. This form is available on the Court’s website,

http://www.paed.uscourts.gov/documents/forms/frmcempf.pdf. Austin is reminded to write the

civil action number for this case on his amended complaint before submitting it to the Court.

       6.       If Austin does not wish to amend his Complaint and instead intends to stand on

his Complaint as originally pled, he may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall

include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir.

2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with the

district court asserting his intent to stand on the complaint, at which time an order to dismiss the

action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir.

1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the

district court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims . . . following plaintiffs’ decision not to replead those claims” when the district court

“expressly warned plaintiffs that failure to replead the remaining claims . . . would result in the

dismissal of those claims”).




                                                  2
            Case 2:20-cv-02050-GAM Document 10 Filed 07/17/20 Page 3 of 4




       7.       If Austin fails to file any response to this Order, the Court will conclude that

Austin intends to stand on his Complaint and will issue a final order dismissing this case. 1 See

Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be

inferred from inaction after issuance of an order directing him to take action to cure a defective

complaint).

       8.       Austin’s Request for Appointment of Attorney (ECF No. 3) is DENIED

WITHOUT PREJUDICE at this time.

       9.       Austin is encouraged to check the Court’s website for developments regarding the

Court’s response to COVID-19 (coronavirus), available here,

http://www.paed.uscourts.gov/response-to-covid-19. The website contains information about

filing and accessibility of the Courthouse while COVID-19 measures are in place.




1
  The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc.,
292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the
six Poulis factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible.” (citing cases)).

                                                  3
        Case 2:20-cv-02050-GAM Document 10 Filed 07/17/20 Page 4 of 4




       10.    Austin’s request for access to ECF, docketed at ECF 6, is GRANTED.

The Clerk is requested to serve this Order and accompanying Memorandum electronically at

RobertAustin716@gmail.com.



                                          BY THE COURT:

                                                 /s/ Gerald Austin McHugh

                                          GERALD A. MCHUGH, J.




                                             4
